 



Exhibit 10.7
TRADEMARK LICENSE AGREEMENT
     THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated as of this 16th
day of May, 2006, by and between Embarq Directory Trademark Company, LLC
(“Licensor”), a Delaware limited liability company, and R.H. Donnelley
Publishing & Advertising, Inc. (f/k/a Sprint Publishing & Advertising, Inc.), a
Kansas corporation (“RHDPA”), CenDon, L.L.C., a Delaware limited liability
company (“CenDon”), and R.H. Donnelley Directory Company (f/k/a Centel Directory
Company), a Delaware corporation (“RHDDC”) (RHDPA, CenDon and RHDDC are referred
to collectively in this Agreement as the “Licensees”) (Licensor and each
Licensee are sometimes referred to in this Agreement as a “Party” and
collectively as the “Parties”).
RECITALS:
     A. On the date of this Agreement, the Licensees, Embarq Parent and Embarq
LEC (such terms, and each other term used in this Agreement with initial
capitalization and not otherwise defined herein, shall have the meaning ascribed
to such term in the Directory Services License Agreement) are entering into a
Directory Services License Agreement (the “Directory Services License
Agreement”) in order to provide Licensees, subject to the terms set forth
therein, the right to continue producing, publishing and distributing the Embarq
Directories following the completion of the Spin-off;
     B. Licensor owns the trademarks listed on Exhibit A (as amended from time
to time pursuant to the terms of this Agreement and the Directory Services
License Agreement, the “Licensed Marks”);
     C. Licensor and Licensees are entering into this Agreement to provide for
the continued use of the Licensed Marks by the Licensees during the Term of the
Directory Services License Agreement; and
     D. Licensor desires to grant, and Licensees desire to obtain, subject to
the terms and conditions of this Agreement, a license to use the Licensed Marks
in connection with the Permitted Uses.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual agreements of the Parties
and other good and valuable consideration, the receipt and adequacy of which is
acknowledged, the Parties agree as follows:
     Section 1. Trademark License.
     (a) Subject to the terms and conditions of this Agreement and consistent
with all of the terms and conditions of the Directory Services License
Agreement, Licensor hereby grants to Licensees a non-transferable, royalty free,
exclusive right to use for the term of this Agreement, the Licensed Marks on
(i) any physical media directory that (A) contains primarily Subscriber

 



--------------------------------------------------------------------------------



 



Listing Information and other Directional Information with respect to
Subscribers and other persons or businesses located or providing products or
services within the Service Areas, (B) that is classified and/or searchable
(e.g., by alphabet letter or category) and (C) is primarily distributed in the
Service Area and (ii) related aspects of producing, publishing or distributing
directories and soliciting and selling advertising in connection therewith in
the Geographic Coverage Areas, such as sales collateral, stationary, contracts,
invoices, customer correspondence, business cards and advertising and
promotional materials.
     (b) Subject to the terms and conditions of this Agreement and consistent
with all of the terms and conditions of the Directory Services License
Agreement, Licensor hereby grants to Licensees a non-transferable, royalty free,
exclusive right to use for the term of this Agreement, the Licensed Marks on
(i) any non-physical media directory that (x) contains primarily Subscriber
Listing Information and other Directional Information with respect to
Subscribers and other persons or businesses located or providing products or
services within the Service Areas, (y) that is classified and/or searchable
(e.g., by alphabet letter or category) and (z) is primarily directed at
Subscribers and other persons or businesses located or providing products or
services within the Service Areas, and (ii) related aspects of producing,
publishing or distributing directories and soliciting and selling advertising in
connection therewith in the Geographic Coverage Areas, such as sales collateral,
stationary, contracts, invoices, customer correspondence, business cards and
advertising and promotional materials (collectively with the uses set forth in
Section 1(a), the “Permitted Uses”).
     (c) Licensees may only sub-license their license to use the Licensed Marks
under this Agreement to any controlled Affiliate of any Licensee and pursuant to
Section 19.
     (d) Licensor will not license the Licensed Marks to any party in violation
of the noncompetition obligations of Embarq Parent and its Affiliates under the
Non-Competition Agreement.
     Section 2. Use of Trademark. Other than the Permitted Uses, Licensees may
not use the Licensed Marks in connection with any service or product or for any
other purpose whatsoever, including any telecommunications services, Internet
services other than non-physical media directories as provided in the Directory
Services License Agreement or cable services. Notwithstanding anything to the
contrary in this Section 2, upon the request of Licensees, the Licensor will
register any Internet domain names which include both the Licensed Marks and the
brand used by Publisher pursuant to Section 7.3 of the Directory Services
License Agreement and such domain names shall automatically become “Licensed
Marks” hereunder. The Parties acknowledge that Publisher may use any domain name
listed on Exhibit B, which will be deemed to be “Licensed Marks” for the
purposes of this Agreement.
     Section 3. Compliance with Brand Identity Standards.
     (a) Licensor’s “Brand Identity Standards” are attached as Exhibit C. If
there is an inconsistency between the terms of this Agreement and the Brand
Identity Standards, the terms of this Agreement control. The parties acknowledge
that the Brand Identity Standards are currently embodied in a document written
for Embarq LEC’s internal departments, and as such, their application to
Licensees under this Agreement should be read and interpreted with logical

2



--------------------------------------------------------------------------------



 



modifications, it being understood that the document may be modified in the
future by mutual agreement of the Licensor and Licensees to apply more
specifically to Licensees. For example, with respect to the current Brand
Identity Standards and without limitation:
     (i) most references to “Embarq Legal” or “Embarq Law Department” should be
read as referring to Licensees’ law department,
     (ii) many references to “Embarq” with respect to the introduction of new
products should be read as referring to Licensees.
     Licensor shall also replace the Brand Identity Standards with a summarized
version analogous to the Brand Identity Standards applicable to the Original
DSLA as soon as practicable following the parties’ reaching agreement in writing
that resolves the subject matter of that certain Standstill Agreement, dated the
date hereof, by and between Embarq Corporation and RHDPA. Licensor may modify
the Brand Identity Standards at any time, in its sole discretion, and will
deliver a copy of the revised Brand Identity Standards to Licensees promptly
after making any such modifications; provided that any such modification must
apply generally to substantially all licensees of the Licensed Marks. Licensees
must comply at all times with the Brand Identity Standards established by
Licensor and delivered to Licensees from time to time for each Licensed Mark. In
addition to the foregoing, Licensees must at all times use each Licensed Mark in
a manner that will preserve and protect the goodwill, reputation and name of the
Licensed Mark and of Licensor with respect to the Licensed Mark. Compliance with
the terms of the Directory Services License Agreement by the Licensees preserves
and protects the goodwill, reputation and name of the Licensed Marks and of
Licensor.
     (b) Upon a modification or substitution of the Licensed Marks as utilized
by Embarq Parent or its Affiliates in their business generally or in a
particular Service Area pursuant to the Directory Services Licenses Agreement,
the Licensed Marks in Exhibit A will be amended to include such modifications or
substitutions with respect to the affected Service Area(s). If Licensees’ use of
any Licensed Mark varies from the Brand Identity Standards because of a change
to the Brand Identity Standards or the Licensed Marks by Licensor, Licensees
(i) may exhaust their existing stocks of materials displaying the Licensed Mark
within a commercially reasonable period of time, (ii) will be permitted to
produce, publish and distribute Embarq Directories containing the Licensed Marks
which have a WHOA Date preceding the date of the change to the Brand Identity
Standards or the Licensed Marks by Licensor, and (iii) will not be required to
recall any Embarq Directories containing the Licensed Marks published prior to
the date of the change to the Brand Identity Standards or the Licensed Marks by
Licensor. If Licensees’ use of any Licensed Mark varies from this Agreement, the
Directory Services License Agreement or the Brand Identity Standards, for any
reason other than a change to the Brand Identity Standards or the Licensed Marks
by Licensor, Licensees will immediately cease using all materials displaying the
Licensed Mark in violation of this Agreement, the Directory Services License
Agreement or the Brand Identity Standards.
     (c) Licensees may request in writing that Licensor permit Licensees to vary
from the Brand Identity Standards for Licensed Marks. Licensor may in its sole
discretion approve or refuse the foregoing request, however, any approval to
vary from the Brand Identity Standards for Licensed Marks must be in writing.

3



--------------------------------------------------------------------------------



 



     Section 4. Reservation of Rights. Licensor reserves the right to use the
Licensed Marks or license their use to third parties in connection with any
activities that Embarq LEC or its Affiliates are not prohibited from engaging in
under the terms of the Non-Competition Agreement.
     Section 5. Co-Branding. Licensees will not use any other trademark, service
mark, phrase, word or symbol, whether owned by Licensees, their Affiliates or by
third parties, in conjunction with the Licensed Marks, except as permitted by
Section 7.3 of the Directory Services License Agreement.
     Section 6. Similar Marks. Neither Licensees nor their Affiliates may use:
     (a) any trademark or phrase which is similar to any Licensed Mark; or
     (b) any word, symbol, character, or set of words, symbols, or characters,
which in any language would be identified as substantially the equivalent of a
Licensed Mark.
     Section 7. Proprietary Rights; Legends. Licensees’ use of the Licensed
Marks on the services and products authorized by this Agreement, shall include
use of the notice of registration - ® - one time on each good or service in a
manner that is visible to the public.
     Section 8. Publisher’s Corporate Name. Licensees will not use any Licensed
Mark or the name “Embarq” in their corporate or business name, nor allow any of
their Affiliates to use any Licensed Mark or the name “Embarq” in their
respective corporate or business names. Furthermore, Licensees and their
Affiliates will not use any corporate or business name or any mark, logo or
indicia that suggests in any manner that Licensees or their Affiliates are a
subsidiary of or affiliated with Embarq LEC or Licensor; provided, however, that
Licensees may suggest and hold themselves out as having the rights provided to
Publisher pursuant to Section 2.1 of the Directory Services License Agreement.
The Parties acknowledge that any use of the Licensed Marks by Licensees in
accordance with Section 1 hereof will not violate this Section 8.
     Section 9. Approval of Materials. Subject to Article 7 of the Directory
Services License Agreement, on Licensor’s reasonable request, Licensees will
provide to Licensor for approval prior to distribution reasonable samples of
material on which a Licensed Mark appears and Licensees agree to modify any
Embarq Directory, packaging, labels, advertising and other material if the use
of a Licensed Mark is not in accordance with the provisions of the Directory
Services License Agreement. Licensees will provide to Licensor for review and
approval representative samples of Licensees’ proposed use of the Licensed Marks
whenever such samples are not consistent with the provisions of the Directory
Services License Agreement, this Agreement or the Brand Identity Standards. In
the event that Licensor does not notify Licensees within ten (10) days of its
receipt of any such samples that it disapproves of Licensees’ proposed use of
the Licensed Marks, Licensor will be deemed to have approved of such use.
     Section 10. Rights to the Licensed Marks
     (a) Interest in Licensed Marks. Licensees agree that the Licensed Marks are
proprietary to Licensor and nothing in this Agreement constitutes the grant of a
general license for their use; rather, they may only be used in accordance with
the terms and conditions of this

4



--------------------------------------------------------------------------------



 



Agreement and the Directory Services License Agreement. Licensor represents and
warrants that (i) it owns all right, title and interest (including the goodwill)
in and to the Licensed Marks and (ii) the execution and performance of this
Agreement by Licensor will not breach any other agreement or license relating to
the Licensed Marks. In accepting this Agreement, Licensees acknowledge
Licensor’s ownership of the Licensed Marks, the goodwill connected with them.
Licensees acquire no right, title, or interest in the Licensed Marks or the
goodwill associated with the Licensed Marks due to their use of the Licensed
Marks, other than the right to use the Licensed Marks in accordance with the
terms and conditions of this Agreement and the Directory Services License
Agreement. Use of the Licensed Marks by Licensees and their Affiliates inures to
the benefit of Licensor or its Affiliates. Neither Licensees nor their
Affiliates will attack the Licensed Marks in any manner whatsoever nor assist
anyone in attacking the Licensed Marks.
     (b) Registration of Marks. Licensees agree that neither they nor their
Affiliates will make any application to register the Licensed Marks, nor use,
license or attempt to register any confusingly similar trademark, service mark,
trade name or derivation, during and after expiration or termination of this
Agreement. Licensees will not and neither will any of their Affiliates adopt,
use, file for registration, or register any trademark, service mark, or trade
name that is similar to any Licensed Mark or results in a likelihood of
confusion with a Licensed Mark. Licensor shall maintain the federal registration
of all Licensed Marks that are registered with the United States Patent and
Trademark Office throughout the Term. Upon Licensee’s request, Licensor will
promptly register any trademark or service mark owned by Licensor and used by
Licensees for all goods and services covered by its Permitted Use in accordance
with this Agreement and the Directory Services License Agreement which are not
already registered in the United States Patent and Trademark office and will add
such trademarks and service marks to Exhibit A as Licensed Marks. Licensor shall
bear all of the expenses relating to the prosecution of any application pursuant
to this provision as well as all expenses relating to the maintenance of any
registration issued pursuant to this provision. Licensees will take all
reasonable actions necessary to assist with the prosecution of any application
under this provision and the filing of any document or other materials required
to maintain any registration issued pursuant to this provision.
     Section 11. Termination or Expiration of Agreement. This Section 11
survives the termination or expiration of this Agreement. On termination or
expiration of this Agreement, subject to the transition provisions in the
Directory Services License Agreement, all rights granted to Licensees under this
Agreement in and to the Licensed Marks, together with any interest in and to the
Licensed Marks which Licensees may have or may have acquired pursuant to this
Agreement, the Directory Services License Agreement or otherwise, will
forthwith, without further act or instrument, be assigned to and revert to
Licensor. In addition, Licensees will execute any reasonable instruments
prepared at the sole expense of and requested by Embarq LEC and Licensor that
are necessary to accomplish or confirm the foregoing. Licensees will destroy all
materials in Licensees’ possession which contain the Licensed Marks within a
reasonable period after the termination or expiration of the Agreement, provided
that Licensees will be permitted to produce, publish and distribute Embarq
Directories containing the Licensed Marks which have a WHOA Date preceding the
date of the termination or expiration of this Agreement and provided further
that Licensees will not be required to recall any Embarq Directories containing
the Licensed Marks published prior to the date of termination or expiration of
this Agreement. Licensees will refrain from further use of the Licensed Marks,
or

5



--------------------------------------------------------------------------------



 



any other trademark, service mark, trade name, design or logo that is
confusingly similar to the Licensed Marks. Licensees acknowledge and admit that
there would be no adequate remedy at law for their failure to cease use of the
Licensed Marks upon termination of this Agreement and the Directory Services
License Agreement. Licensees agree that, in the event of such failure, Licensor
will be entitled to seek equitable relief by the way of temporary, preliminary
and permanent injunction and seek further relief as any court with jurisdiction
may deem just and proper.
     Section 12. Infringement.
     (a) Notice of Infringement. Licensor and Licensees will promptly notify
each other of any infringement of any of the Licensed Marks that comes to their
attention. Licensor may take such action as it determines may be required to
terminate the infringement. If Licensor decides that action should be taken,
Licensor may take the action either in its own name or, alternatively, Licensor
may authorize Licensees to initiate the action in Licensor’s name, at Licensor’s
sole cost and expense.
     (b) Defense by Licensees. If Licensor does not decide to take any action
within thirty (30) days of its notification of the infringement, Licensees may
notify Licensor in writing of its intention to prosecute the action at its own
expense. Licensor will have twenty (20) days in which to respond to Licensees
regarding their planned action in response to the notification, which action
shall be in Licensor’s reasonable discretion. If the response does not entail
Licensor responding to the infringement, or if Licensor fails to respond to
Licensees within the twenty (20) day period, Licensees will be entitled to
undertake the action at Licensees’ expense; provided that, if the infringement
relates to activities outside the Permitted Uses, Licensees will be entitled to
take such action only if the licensee under that certain Embarq Trademark
License Agreement, between Licensor and Embarq Holdings Company LLC, of even
date herewith, fails to pursue such infringement pursuant to Section 7 thereof.
Licensees and Licensor will keep each other apprised of all material
developments in the case and will make no settlement of the action that could
impair the goodwill or reputation of the Licensed Marks or Licensor’s ownership
in the name “Embarq” or the “Embarq jet” for other purposes.
     (c) Cooperation. Each Party agrees to cooperate fully with the other Party
to whatever extent necessary to prosecute any action with all expenses being
borne by the Party bringing the action, or shared equally, if the Parties agree
to both prosecute the action.
     (d) Damages. Regardless of which Party prosecutes a Licensed Mark
infringement claim, the damages recovered by the Parties will first be used to
reimburse the expenses on a pro rata basis that each Party and any other
licensees of Licensor incurred in pursuing the prosecution. Expenses shall
include time spent by in-house lawyers in managing and pursuing the prosecution.
If there are recovered damages in excess of expenses then such recovered damages
will be allocated between the Parties and any other licensees of Licensor in
accordance with the damage suffered by each. The provisions of this Section 12
will not be construed as limiting the rights of either Party to recover damages
from, or to exercise any other right or remedy against, any third parties in
respect of any other claim that either Party may have against the third parties.

6



--------------------------------------------------------------------------------



 



     Section 13. Further Protection. At the reasonable request of Licensor and
at Licensor’s sole expense, Licensees will execute any papers or documents
necessary to protect the rights of Licensor in the Licensed Marks and execute
and deliver the other documents as may be reasonably requested by Licensor.
     Section 14. Term. This Agreement will become effective when and if the
Effective Date occurs and will terminate upon the termination of the Directory
Services License Agreement in accordance with its terms; provided that, if the
Effective Date has not occurred prior to October 31, 2006, this Agreement will
terminate and become void and of no force and effect as if it had never been
entered into.
     Section 15. Indemnification.
     (a) Licensees Indemnity. Licensees will defend, hold harmless and indemnify
Licensor and each of its Affiliates, officers, directors, shareholders,
employees, contractors, agents and representatives from and against any and all
losses, damages, claims, demands, suits, liabilities, fines, penalties, costs,
obligations, settlement payments, awards, judgments, deficiencies or other
charges (“Losses”) and any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified under the Agreement (“Expenses”) arising out
of, resulting from or based upon any pending or threatened claim, action,
proceeding or suit by any third party, whether based on contract, tort or
otherwise, arising out of or in connection with: (i) any breach of this
Agreement by Licensees and (ii) the use of the Licensed Marks by Licensees in
violation of this Agreement.
     (b) Licensor Indemnity. Licensor will defend, hold harmless and indemnify
Licensees and each of their Affiliates, officers, directors, shareholders,
employees, contractors, agents and representatives from and against any and all
Losses and Expenses arising out of, resulting from or based upon any pending or
threatened claim, action, proceeding or suit by any third party, whether based
on contract, tort or otherwise, arising out of or in connection with (i) any
breach of this Agreement by Licensor and (ii) the use of the Licensed Marks by
Licensees in accordance with the terms of this Agreement.
     (c) Procedure. Promptly after receipt by the indemnified party of notice by
a third party of a claim or of the commencement of any action or proceeding with
respect to which such indemnified party may be entitled to receive payment from
the other party for any Losses or Expenses, such indemnified party will notify
the indemnifying party of the notice of such claim or of the commencement of
such action or proceeding; provided, however, that the failure to so notify the
indemnifying party will relieve the indemnifying party from liability under this
Agreement with respect to such claim, action or proceeding only if, and only to
the extent that, such failure to notify the indemnifying party results in the
forfeiture by the indemnifying party of rights and defenses otherwise available
to the indemnifying party with respect to such claim, action or proceeding. The
indemnifying party will have the right, upon written notice delivered to the
indemnified party within thirty (30) days thereafter assuming formal
responsibility for any Losses and Expenses resulting from such claim, action or
proceeding, to assume the defense of such claim, action or proceeding, including
the employment of counsel reasonably satisfactory to the indemnified party and
the payment of the fees and disbursements of such counsel. In any claim, action
or proceeding with respect to which indemnification is being sought hereunder,
the

7



--------------------------------------------------------------------------------



 



indemnified party or the indemnifying party, whichever is not assuming the
defense of such action, will have the right to participate in such matter and to
retain its own counsel at such party’s own expense. The indemnifying party or
the indemnified party, as the case may be, will at all times use reasonable
efforts to keep the indemnifying party or the indemnified party, as the case may
be, reasonably apprised of the status of the defense of any action the defense
of which they are maintaining and to cooperate in good faith with each other
with respect to the defense of any such action. If the indemnifying party has
assumed the defense of a claim, action or proceeding, no indemnified party may
settle or compromise such matter or consent to the entry of any judgment with
respect to such matter without the prior written consent of the indemnifying
party. An indemnifying party may not, without the prior written consent of the
indemnified party, settle or compromise any claim or consent to the entry of any
judgment with respect to which indemnification is being sought hereunder unless
(i) simultaneously with the effectiveness of such settlement, compromise or
consent, the indemnifying party pays in full any obligation imposed on the
indemnified party by such settlement, compromise or consent (ii) such
settlement, compromise or consent contains a complete release of the indemnified
party and its Affiliates and their respective directors, officers and employees
and (iii) such settlement, compromise or consent does not contain any equitable
order, judgment or term which in any manner affects, restrains or interferes
with the business of the indemnified party or any of the indemnified party’s
Affiliates. In the event an indemnified party will claim a right to payment
pursuant to this Agreement not involving a third party claim covered by
Section 15, such indemnified party will send written notice of such claim to the
appropriate indemnifying party. Such notice will specify the basis for such
claim. As promptly as possible after the indemnified party has given such
notice, such indemnified party and the appropriate indemnifying party will
establish the merits and amount of such claim (by mutual agreement, litigation,
arbitration or otherwise) and, within five business days of the final
determination of the merits and amount of such claim, the indemnifying party
will pay to the indemnified party immediately available funds in an amount equal
to such claim as determined hereunder.
     (d) Limitation on Liability. Notwithstanding anything to the contrary set
forth in this Agreement, the sum of any amounts payable by (i) Embarq Parent or
its Affiliates for consequential damages resulting from a breach of this
Agreement, and (ii) Sellers (as defined in the Stock Purchase Agreement)
pursuant to their indemnification obligations under the Stock Purchase
Agreement, by and between Sprint Nextel, Centel Directories LLC, a Delaware
limited liability company and RHD, dated as of September 21, 2002 (the “Stock
Purchase Agreement”), shall not exceed in the aggregate $660,000,000.
     Section 16. Dispute Resolution.
     (a) Option to Negotiate Disputes. Other than a suit for injunctive relief
to maintain the status quo, to stop an ongoing violation of this Agreement or to
prevent a threatened violation of this Agreement, in the event of any dispute
arising between the Parties in connection with the interpretation or performance
of this Agreement, before either Party may initiate a formal proceeding in any
tribunal, including arbitration or judicial proceedings, the Parties will
negotiate in good faith to resolve such dispute amicably after receipt by the
allegedly breaching Party of written notice of a dispute, stating the specific
nature of the claimed breach and the specific nature of, and period for, the
cure allegedly required, sent by the other Party in the manner set forth in
Section 20. Within ten (10) days after delivery of the notice, representatives

8



--------------------------------------------------------------------------------



 



of the Parties will meet at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary, to exchange relevant information and
to attempt to resolve the dispute by the respective representatives of the
Parties within the time frames and escalation process set forth below:

              Licensor (Title)   Licensees (Title)            
Within 10 days
  Vice President — Law, Marketing and Sales   General Counsel
Within 20 days
  Vice President — Business Planning and Development   Chief Financial Officer
Within 30 days
  Chief Executive Officer   Chief Executive Officer

     If a Party intends to be accompanied at a meeting by an attorney, the other
Party will be given at least two business days’ notice of such intention and may
also be accompanied by an attorney. All negotiations pursuant to this Section
16(a) are confidential and will be treated as compromise and settlement
negotiations for purposes of the Federal Rules of Evidence and State Rules of
Evidence.
     (b) Other than a dispute for injunctive relief to maintain the status quo,
to stop an ongoing violation of this Agreement or to prevent a threatened
violation of this Agreement, any dispute between the Parties that is not
resolved in accordance with the informal notice of breach provisions set forth
in Section 16(a) and remains disputed by the Party alleged to have been in
breach, shall be resolved by arbitration using the arbitration procedures set
forth in this Section 16(b). In such event, either Party may serve a demand for
arbitration in accordance with the Center for Public Resources Non-Administered
Arbitration Rules (“Arbitration Rules”) in which, in addition to any other
requirements of the Arbitration Rules, the Party serving the demand states the
specific nature of the claimed breach and the specific nature of, and period
for, the cure allegedly required, and demands a determination by the arbitrators
of the Parties’ respective rights together with any other relief sought. Three
arbitrators shall be chosen, and the proceedings shall be conducted in New York,
New York generally in accordance with the Arbitration Rules, provided that
(i) the Parties shall choose three arbitrators through a self-administered
process of striking names from a list of potential arbitrators and shall not
employ the method provided for in the Arbitration Rules; (ii) the rules of
evidence employed in federal courts at the time shall apply; and (iii) discovery
shall be permitted in accordance with the Federal Rules of Civil Procedure. Any
arbitration will be subject to the governing law provision set forth in Section
16(c) of this Agreement. If any interim or conservatory measures have been
issued by a court or other tribunal, the arbitration tribunal shall not be bound
by such interim or conservatory decision or measures when rendering its
decision. The decision of the arbitrators will be final and binding upon the
Parties to the maximum extent permitted under applicable law, and a final
judgment may be entered on the award in any court of competent jurisdiction.
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with laws of the State of Delaware (regardless of the laws that might
otherwise

9



--------------------------------------------------------------------------------



 



govern under applicable principles of conflict of laws thereof) as to all
matters, including but not limited to matters of validity, construction, effect,
performance and remedies.
     (d) Attorneys’ Fees. The prevailing Party in any formal dispute will be
entitled to reasonable attorneys’ fees and costs, including reasonable expert
fees and costs. This provision will not apply if the prevailing Party rejected a
written settlement offer that exceeds the prevailing Party’s recovery.
     (e) Cumulative Remedies. No right or remedy in this Agreement conferred
upon or reserved to any Party is intended to be exclusive of any other right or
remedy, and each and every right and remedy will be cumulative and in addition
to any other right or remedy under this Agreement or under applicable law,
whether now or hereafter existing. The Parties agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with its terms and that the Parties will be entitled to seek specific
performance in addition to any other remedy to which they are entitled at law or
equity.
     Section 17. Assignment. Except as provided in Section 9.1 of the Directory
Services License Agreement, neither Party may assign all or any of its rights or
obligations under the Agreement without the prior written consent of the other
Party, except that either Party may assign all of its rights and obligations
under the Agreement (a) in connection with a sale of all or substantially all of
its assets or by merger if the purchaser assumes in writing all of the assigning
Party’s rights and obligations under this Agreement in a form reasonably
acceptable to the other Party or (b) to (i) any of its Affiliates or (ii) any
lender or any other party as collateral in connection with any financing
provided that no such assignment permitted by this clause (b) will relieve such
Party of any of its obligations under this Agreement.
     Section 18. Relationship. Nothing contained in this Agreement shall be
construed to create the relationship of employer and employee between any
Licensor and Licensees, franchiser - franchisee, or to make any Licensor or
Licensees partners, joint venturer or co-employer of the other, or result in
joint service offerings to their respective customers.
     Section 19. Subcontractors. Notwithstanding the prohibition on
transferability set forth in Section 1, any Party may subcontract with third
parties or Affiliates of such Party for the performance of any of such Party’s
obligations which require the use of the Licensed Marks. If any obligation is
performed for either Party through a subcontractor, such Party will remain fully
responsible for the performance of its obligations under this Agreement in
accordance with its terms and such Party will be solely responsible for payments
due to its subcontractors. No contract, subcontract or other agreement entered
into by either Party with any third party in connection with the provision of
services utilizing the Licensed Marks will provide for any indemnity, guarantee
or assumption of liability by, or other obligation of, the other Party with
respect to such arrangement, except as consented to in writing by the other
Party. No subcontractor will be deemed a third party beneficiary for any
purposes under this Agreement.
     Section 20. Notices. Any notice required or permitted under this Agreement
will be in writing and will be hand-delivered, sent by confirmed facsimile or
mailed by overnight express mail. Notice will be deemed to have been given when
such notice is received. Addresses for notices are as follows:

10



--------------------------------------------------------------------------------



 



              If to Licensor:
 
       
 
      Embarq Corporation
 
      5454 West 110th Street
 
      Overland Park, Kansas 66211
 
      Attention: Senior Vice President, Corporate Strategy & Development
 
      Facsimile: 913-523-9625
 
            With a copy to:
 
       
 
      Embarq Corporation
 
      5454 W. 110th Street
 
      Overland Park, Kansas 66211
 
      Attention: Vice President & Corporate Secretary
 
      Facsimile: 913-523-9825
 
            If to Licensees:
 
       
 
      R.H. Donnelley Corporation
 
      1001 Winstead Drive
 
      Cary, North Carolina 27513
 
      Facsimile: 919-297-1518
 
      Attention: General Counsel

or at such other address as either Party may provide to the other by written
notice.
     Section 21. Independent Contractor. The relationship between the Parties is
that of an independent contractor. Each Party will be solely responsible for
such Party’s employees, including compliance with all employment laws,
regulations, and rules and payment of wages, benefits and employment taxes such
as Social Security, unemployment, workers compensation and federal and state
withholding with respect to such employees.
     Section 22. Entire Agreement. This Agreement, the Directory Services
License Agreement, the Non-Competition Agreement, the Subscriber Listings
Agreement, and the Publisher Trademark License Agreement constitute the entire
understanding and agreement of the Parties concerning the subject matter of this
Agreement, and on the Effective Date will supersede any prior agreements,
representations, statements, understandings, proposals, undertakings or
negotiations, whether written or oral, with respect to the subject matter
expressly set forth in this Agreement.
     Section 23. Severability. If any term, condition or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
will not invalidate the entire Agreement, unless such construction would be
unreasonable. This Agreement will be construed as if it did not contain the
invalid or unenforceable provision or provisions, and the rights and obligations
of each Party will be construed and enforced accordingly, except that in the
event such invalid or unenforceable provision or provisions are essential
elements of this Agreement

11



--------------------------------------------------------------------------------



 



and substantially impair the rights or obligations of either Party, the Parties
will promptly negotiate in good faith a replacement provision or provisions.
     Section 24. Force Majeure. Neither Party will be liable for any delay or
failure in performance of any part of this Agreement caused by a Force Majeure
condition, including acts of God, a public enemy or terrorism, fires, floods,
freight embargoes, earthquakes, volcanic actions, wars (whether against a nation
or otherwise), civil disturbances or other similar causes beyond the reasonable
control of the Party claiming excusable delay or other failure to perform (a
“Force Majeure”). If any Force Majeure condition occurs, the Party whose
performance fails or is delayed because of such Force Majeure condition will
give prompt notice to the other Party, will use commercially reasonable efforts
to perform in spite of the Force Majeure condition and upon cessation of such
Force Majeure condition will give like notice and commence performance under the
Agreement as promptly as reasonably practicable.
     Section 25. No Third Party Beneficiaries. This Agreement is intended solely
for the benefit of the Parties, and no third-party beneficiaries are created by
this Agreement. This Agreement does not provide and should not be construed to
provide third parties with any remedy, claim, liability, reimbursement, cause of
action or other privilege.
     Section 26. Binding Effect. This Agreement will be binding on and inure to
the benefit of the Parties, and their respective successors and permitted
assigns.
     Section 27. Waivers. No waiver of any provision of this Agreement, and no
consent to any default under this Agreement, will be effective unless the same
is in writing and signed by an officer of the Party against whom such waiver or
consent is claimed. In addition, no course of dealing or failure of a Party
strictly to enforce any term, right or condition of this Agreement will be
construed as a waiver of such term, right or condition. Waiver by either Party
of any default by the other Party will not be deemed a waiver of any subsequent
or other default.
     Section 28. Headings. The headings and numbering of sections and paragraphs
in this Agreement are for convenience only and will not be construed to define
or limit any of the terms in this Agreement or affect the meaning or
interpretation of this Agreement.
     Section 29. Survival. Any liabilities or obligations of a Party for acts or
omissions occurring prior to the cancellation or termination of this Agreement
and any obligations of a Party under any other provisions of this Agreement
which, by their terms, are contemplated to survive (or be performed after)
termination of this Agreement (subject to any time limitations specified
therein) will survive the cancellation or termination of this Agreement.
     Section 30. Modifications. No amendments, deletions, additions or other
modifications to this Agreement will be binding unless evidenced in writing and
signed by an officer of each of the respective parties hereto.
     Section 31. Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will be deemed to be an original
instrument, but all such counterparts together will constitute but one
agreement. This Agreement will become effective when one or more counterparts
have been signed by each and delivered to the other Party, it being understood
that the Parties need not sign the same counterpart.

12



--------------------------------------------------------------------------------



 



     Section 32. Conflict. In the event of any conflict between this Agreement
and the provisions of the Directory Services License Agreement, the provisions
of the Directory Services License Agreement will control.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.
LICENSOR:
EMBARQ DIRECTORY TRADEMARK COMPANY, LLC
By: /s/ Michael B. Fuller
Name: Michael B. Fuller
Title: President

         
LICENSEES:
       
 
       
R.H. DONNELLEY PUBLISHING &
       
ADVERTISING, INC. (f/k/a Sprint
       
Publishing & Advertising, Inc.)
      CENDON, L.L.C.
 
       
By: /s/ Robert J. Bush
      By: /s/ Robert J. Bush
 
       
Name: Robert J. Bush
      Name: Robert J. Bush
 
       
Title: Vice President
      Title: Manager
 
       
R.H. DONNELLEY DIRECTORY COMPANY
       
(f/k/a Centel Directory Company)
       
 
       
By: /s/ Robert J. Bush
       
 
       
Name: Robert J. Bush
       
 
       
Title: Vice President
       

 